 1
                                                                                     O
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   DERMOND JACKSON, an Individual,                 Case No.: 5:17-02403 ADS

12                        Plaintiff,

13                        v.
                                                     MEMORANDUM OPINION AND ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
15
                          Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Dermond Jackson (“Plaintiff”) challenges Defendant Nancy A. Berryhill,

19   Acting Commissioner of Social Security’s (hereinafter “Commissioner” or “Defendant”)

20   denial of his application for a period of disability and disability insurance benefits

21   (“DIB”). Specifically, Plaintiff seeks a remand on the basis that the Administrative Law

22   Judge (“ALJ”) should have obtained medical expert testimony to assess a medical report

23   to determine whether Plaintiff met or equaled a listed impairment under the Social

24   Security Act, which determination in Plaintiff’s favor would automatically qualify him as



                                                  -1-
 1   disabled. For the reasons stated below, the decision of the Commissioner is affirmed,

 2   and this matter is dismissed with prejudice.

 3   II.    PROCEEDINGS BELOW

 4          Plaintiff filed an application for DIB on February 2, 2015, alleging disability

 5   beginning July 9, 2010. (Administrative Record (“AR”) 144-50). Plaintiff’s application

 6   was denied initially on March 30, 2015 (AR 76-84), and upon reconsideration on June

 7   18, 2015 (AR 85-95). A hearing was held before ALJ Michael B. Richardson on

8    December 29, 2016. (AR 34-75). Plaintiff was unrepresented by counsel at the hearing

 9   and, after being advised of his right to be represented by the ALJ (AR 36-40), he signed

10   an “Acknowledgment of Rights to Representation and Waiver of Right to

11   Representative” on December 29, 2016 (AR 139).

12          On February 16, 2017, the ALJ found that Plaintiff had not been under a

13   disability, pursuant to the Social Security Act1, since July 9, 2010. (AR 16-33). The ALJ

14   followed the required five-step sequential evaluation process to assess whether Plaintiff

15   was disabled under the Social Security Act.2 20 C.F.R. § 404.1520(a)(4). At step one,

16
     1 Persons are “disabled” for purposes of receiving Social Security benefits if they are
17
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
18
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).
     2 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
19
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
20
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
21
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
22
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
23
     functional capacity to perform any other work? If so, claimant is not disabled. If not,
     the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n. 5 (9th Cir. 1995) (citing
24
     20 C.F.R. §404.1520).


                                                 -2-
 1   the ALJ found that Plaintiff did not engage in substantial gainful activity during the

 2   period from his alleged onset date of July 9, 2010 through his date last insured of

 3   December 31, 2015. (AR 21). At step two, the ALJ found that Plaintiff had the

 4   following severe impairments: congestive heart failure; chronic atrial fibrillation, status

 5   post mitral valve replacement and tricuspid repair and coronary artery bypass graft with

 6   mechanical valve; ischemic heart disease; hypertension; chronic kidney disease, stage

 7   III, with chronic renal failure; gouty arthritis vs. inflammatory polyarthritis; and

8    obesity. (AR 21).

 9          At step three, the ALJ found that Plaintiff “did not have an impairment or

10   combination of impairments that met or medically equaled the severity of one of the

11   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR 22). The ALJ then

12   found that Plaintiff had the following Residual Functional Capacity3 (“RFC”):

13          [P]erform light work as defined in 20 CFR 404.1567(b) except the claimant
            could lift and/or carry 20 pounds occasionally and 10 pounds frequently.
14          He could stand and/or walk for four hours out of an eight-hour workday
            with regular breaks. He could sit for six hours out of an eight-hour workday
15          with regular breaks. He was unlimited with respect to pushing and/or
            pulling, other than as indicated for lifting and/or carrying. He could
16          occasionally climb, balance, stoop, kneel, crouch, and crawl.

17   (AR 22).

18          At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

19   ALJ found that Plaintiff was unable to perform any past relevant work as an order picker

20   or material handler. (AR 27). At step five, the ALJ found that, “[t]hrough the date last

21   insured, considering the claimant’s age, education, work experience and residual

22

23   3A Residual Functional Capacity is what a claimant can still do despite existing
     exertional and nonexertional limitations. See 20 C.F.R. §§ 404.1545(a)(1),
24
     416.945(1)(1).


                                                 -3-
 1   capacity, there were jobs that existed in significant numbers in the national economy

 2   that the claimant could have performed.” (AR 27). The ALJ accepted the vocational

 3   expert’s testimony that claimant, given his age, education, work experience, and residual

 4   functional capacity, would be able to perform the requirements of representative

 5   occupations such as: Cashier II (DOT4 211.462-010); Assembler, small products (DOT

 6   706.684-022); and Assembler, electrical accessories (DOT 729.687-010). (AR 28). As

 7   such, the ALJ found that Plaintiff was “not disabled”, as defined in the Social Security

8    Act, at any time from July 9, 2010, the alleged onset date, through December 31, 2015,

 9   the date last insured. (AR 28).

10            The ALJ’s February 16, 2017 decision became the Commissioner’s final decision

11   when the Appeals Council denied Plaintiff’s request for review on September 29, 2017.

12   (AR 1-6). Plaintiff then filed this action in District Court on November 30, 2017,

13   challenging the ALJ’s decision. [Docket (“Dkt.”) No. 1].

14   III.     SUMMARY OF APPEAL

15            Plaintiff raises one issue for review: whether the ALJ properly considered the

16   objective evidence of record. [Dkt. 20, Joint Stipulation (“JS”), 4]. Specifically, Plaintiff

17   contends that the ALJ should have obtained medical expert testimony at step three to

18   assess a medical report dated May 12, 2016 to determine whether claimant met or

19   equaled Listing 4.02.A.2 for chronic heart failure. [Dkt. 20, JS 7]. Plaintiff argues that

20   the Court should remand the case for the ALJ to obtain a medical expert opinion to

21   assist in his analysis. Defendant responds that the Court should affirm the decision of

22   the ALJ because the ALJ is not required to obtain a medical expert opinion to determine

23

24   4   Dictionary of Occupational Titles (U.S. Department of Labor, 1991)


                                                  -4-
 1   that the Plaintiff does not meet a listing and that Plaintiff has failed to carry his burden

 2   to establish that Plaintiff meets all the requirements of Listing 4.02.

 3   IV.    STANDARD OF REVIEW

 4          Under 42 U.S.C. §405(g), a district court may review the Commissioner’s decision

 5   to deny benefits. A court must affirm an ALJ’s findings of fact if they are supported by

 6   substantial evidence and if the proper legal standards were applied. Mayes v. Massanari,

 7   276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence” means more than a mere

8    scintilla, but less than a preponderance; it is such relevant evidence as a reasonable

 9   person might accept as adequate to support a conclusion.” Lingenfelter v. Astrue, 504

10   F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882

11   (9th Cir. 2006)). An ALJ can satisfy the substantial evidence requirement “by setting

12   out a detailed and thorough summary of the facts and conflicting clinical evidence,

13   stating his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d

14   715, 725 (9th Cir. 1998) (citation omitted).

15          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

16   quantum of supporting evidence. Rather, a court must consider the record as a whole,

17   weighing both evidence that supports and evidence that detracts from the Secretary’s

18   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

19   internal quotation marks omitted). “’Where evidence is susceptible to more than one

20   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

21   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

22   (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the evidence can support either

23   affirming or reversing the ALJ’s conclusion, we may not substitute our judgment for that

24   of the ALJ.”). The Court may review only “the reasons provided by the ALJ in the



                                                    -5-
 1   disability determination and may not affirm the ALJ on a ground upon which he did not

 2   rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v. Barnhart, 340

 3   F.3d 871, 874 (9th Cir. 2003)).

 4   V.    ANALYSIS

 5         A.      Facts at Issue

 6         Plaintiff’s last date of employment was July 9, 2010. (AR 144). At the time,

 7   Plaintiff worked for Ralph’s Grocery Company at a distribution warehouse performing

8    manual labor as an order selector. (AR 52). Plaintiff testified that he stopped working

 9   because he had congestive heart failure and was unable to keep up with his job duties.

10   (AR 55-56).

11         As detailed in the decision of the ALR, Plaintiff’s medical records from 2010

12   reveal that he was being treated for congestive heart failure through medication and

13   diet. On November 24, 2014, Plaintiff was admitted to the hospital for chest pain and

14   shortness of breath, and underwent urgent mitral valve replacement, tricuspid valve

15   repair, and coronary bypass grafting on November 17, 2014. Plaintiff was discharged

16   home on December 19, 2014. (AR 24).

17         On December 27, 2014, Plaintiff was admitted to the hospital again for worsening

18   shortness of breath, chest pain, and bilateral lower extremity edema. Plaintiff was

19   found to have fluid overload with renal failure and an exacerbation of his congestive

20   heart failure. Plaintiff was stabilized and discharged on January 9, 2015. (AR 24-25).

21         Plaintiff continued to receive follow-up treatment for his congestive heart failure

22   in 2015 and 2016, which revealed Plaintiff to be in no acute distress and controlled

23   through medication. (AR 25). Indeed, Plaintiff himself testified his congestive heart

24



                                                -6-
 1   failure and respiratory issues has been under control through medications since his

 2   hospitalization in January 2015. (AR 60-61).

 3            On May 12, 2016, Plaintiff underwent an echocardiogram and other procedures.

 4   The listed pre-and-post procedure diagnosis on the operative report is supraventricular

 5   tachycardia and atrial fibrillation. (AR 521). Included in the physician interpretation of

 6   the procedure, and the entire basis of Plaintiff’s claim at issue, is the following finding:

 7   “The left atrium is severely dilated. The [left atrium] diameter = 6cm.” (AR 526).

8    Plaintiff does not address any other findings from the May 2016 medical report, which

 9   report was in evidence as an exhibit at the December 29, 2016 hearing. (AR 33 and 521-

10   27; ALJ Hearing Exhibit Component No. HO 11F).

11            In the ALJ’s February 16, 2017 decision, the ALJ did a thorough review and

12   analysis of Plaintiff’s medical history and records, giving significant weight to Plaintiff’s

13   congestive heart failure issues, and found that Plaintiff’s past relevant work exceeded

14   the residual functional capacity of Plaintiff.5 As such, the ALJ denied Plaintiff benefits.

15            B.    Plaintiff’s Claim of Error

16            Plaintiff makes only one claim of error in his Complaint. Plaintiff contends that a

17   diagnostic test result from the May 2016 medical report implicates his condition that

18   existed as of December 2015 and that medical expert testimony is required to assess

19   whether the Plaintiff meets or equals a listing based on the test result at step three.

20   [Dkt. 20, JS 7]. Plaintiff raises this issue for the first time here, on appeal to the District

21   Court.

22
     5
      In addition to the congestive heart failure issues, Plaintiff also complained of arthritis
23
     and limitations related thereto. Plaintiff raises no issue of any error with the ALJ’s
     assessment of his arthritis issues and thus Plaintiff’s history related to this issue will not
24
     be discussed here


                                                   -7-
 1          According to Plaintiff, “The [Social Security] Commissioner describes chronic

 2   heart failure as indicating an inability to engage in gainful work activity with an enlarged

 3   left atrium greater than or equal to 4.5 cm even with a normal or elevated ejection

 4   fraction during a period of stability” (citing 20 C.F.R. part 404, subpart P, Appendix 1,

 5   Listing 4.02.A.2). [Dkt. 20, JS 6-7]. Plaintiff points to the finding in the May 2016

 6   medical report that ‘[t]he [left atrium] diameter = 6cm” (AR 526) and contends that

 7   “[w]hether this diagnostic result implicates a condition that existed as of December 2015

8    constitutes a medical question of fact requiring an expert opinion.” Id. Implicit in

 9   Plaintiff’s claim, is his contention that the medical report finding of a severely dilated

10   left atrium of 6cm results in a finding that Plaintiff meets or equals a listing. Plaintiff

11   points to no other medical evidence or testimony in support of his argument that

12   Plaintiff’s condition may meet or equal a listing.

13          At step three of the sequential evaluation, the Social Security Administration

14   awards benefits to the most severely impaired claimants, regardless of their actual

15   functional ability. See Carolyn A. Kubitschek & Jon C. Dubin, Social Security Disability

16   Law and Procedure in Federal Court §3:18 (2018). A claimant who satisfies the test at

17   the third step is entitled to benefits, and the evaluation ends. Kennedy v. Colvin, 738

18   F.3d 1172, 1175 (9th Cir. 2013) (“If [the third step is found in favor of a claimant], the

19   claimant is considered disabled and benefits are awarded, ending the inquiry.”) The

20   Social Security Administration has developed a lengthy list of impairments “considered

21   severe enough to prevent a person from doing any gainful activity.” 20 C.F.R.

22   §§404.1525(a); 416.925(a); Sullivan v. Zebley, 493 U.S. at 525; Lester v. Chater, 81 F.3d

23   at 828. Accordingly, the criteria in the step three listings are “demanding and

24   stringent.” Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994). They are “purposefully set



                                                  -8-
 1   at a high level of severity because ‘the listings were designed to operate as a presumption

 2   of disability that makes further inquiry unnecessary.’” Kennedy v. Colvin, 738 F.3d at

 3   1176 (quoting Sullivan v. Zebley, 493 U.S. 521, 532 (1990)). The list of automatically

 4   disabling impairments has been divided into 14 categories for adults, each category

 5   encompassing one body system or one category of disorders. See 20 C.F.R. Pt. 404,

 6   Subpt. P, App. 1 (Part A). Within each of the 14 categories, the regulations specify one

 7   or more impairments, and the degree of each impairment which is considered severe

8    enough to be disabling as a matter of law.

 9          To qualify for a disability under a listing, a claimant carries the burden of

10   establishing that his condition meets or equals all specified medical criteria. McCoy v.

11   Astrue, 648 F.3d 605, 612 (8th Cir. 2011). An impairment that manifests only some of a

12   listing’s criteria, no matter how severely, does not qualify. Sullivan v. Zebley, 493 U.S.

13   at 530. A claimant must satisfy all the criteria in a listing in order to meet that listing.

14   Id. Each listed impairment has one or more components, and for each component, the

15   Social Security Administration has prescribed a certain degree of intensity which the

16   agency considers sufficiently serious to disable a claimant. See Kubitschek & Dubin,

17   supra, §3:20. If a claimant’s impairment does not satisfy every component, then the

18   impairment does not meet the listing. Sullivan v. Zebley, 493 U.S. at 531; Young v.

19   Sullivan, 911 F.2d 180 (9th Cir. 1990).

20          C.     Plaintiff Does Not Meet or Equal a Listing

21          As set forth in Section V B, supra, Plaintiff contends that his May 2016

22   echocardiogram result implicates a finding of disability for section A.2 of Listing 4.02

23

24



                                                  -9-
 1   and for that reason, the case should be remanded to the ALJ.6 Plaintiff, however, makes

 2   no mention of his ability to meet the remainder of Listing 4.02’s requirements.

 3   Plaintiff’s failure is determinative of this appeal.

 4            In full, Listing 4.02 provides as follows:

 5                    4.02 Chronic heart failure while on a regimen of prescribed
              treatment, with symptoms and signs described in 4.00D2. The required
 6            level of severity for this impairment is met when the requirements in
              both A and B are satisfied.
 7                    A. Medically documented presence of one of the following:
                      1. Systolic failure (see 4.00D1a(i)), with left ventricular end diastolic
8             dimensions greater than 6.0cm or ejection fraction of 30 percent or less
              during a period of stability (not during an episode of acute heart failure); or
 9                    2. Diastolic failure (see 4.00D1a(ii)), with left ventricular posterior
              wall plus septal thickness totaling 2.5 cm or greater on imaging, with an
10            enlarged left atrium greater than or equal to 4.5 cm, with normal or elevated
              ejection fraction during a period of stability (not during an episode of acute
11            heart failure);
                      AND
12                    B. Resulting in one of the following:
                      1. Persistent symptoms of heart failure which very seriously limit the
13            ability to independently initiate, sustain, or complete activities of daily
              living in an individual for whom an MC, preferably one experienced in the
14            care of patients with cardiovascular disease, has concluded that the
              performance of an exercise test would present a significant risk to the
15            individual; or
                      2. Three or more separate episodes of acute congestive heart failure
16            within a consecutive 12-month period (see 4.00A3e), with evidence of fluid
              retention (see 4.00D2b(ii)) from clinical and imaging assessments at the
17            time of the episodes, requiring acute extended physician intervention such
              as hospitalization or emergency room treatment for 12 hours or more,
18            separated by periods of stabilization (see 4.00D4c); or
                      3. Inability to perform on an exercise tolerance test at a workload
19            equivalent to 5 METs or less due to:
                      a. Dyspnea, fatigue, palpitations, or chest discomfort; or
20                    b. Three or more consecutive premature ventricular contractions
              (ventricular tachycardia), or increasing frequency of ventricular ectopy with
21            at least 6 premature ventricular contractions per minute; or
                      c. Decrease of 10mm Hg or more in systolic pressure below the
22            baseline systolic blood pressure or the preceding systolic pressure measured
              during exercise (see 4.00D4d) due to left ventricular dysfunction, despite
23            an increase in workload; or

24   6
         Plaintiff’s precise argument is set forth above on page 8, lines 1-8.


                                                    -10-
 1                  d. Signs attributable to inadequate cerebral perfusion, such as ataxic
            gait or mental confusion.
 2

 3   (20 C.F.R. part 404, subpart P, Appendix 1, Listing 4.02) (emphasis added). For

 4   Plaintiff to be found disabled under this Listing, he needs to establish the requirements

 5   in part A as well as part B; part A alone is insufficient. See Sullivan v. Zebley, 493 U.S.

 6   at 530 (“For a claimant to show that his impairment matches a listing, it must meet all

 7   of the specified medical criteria. An impairment that manifests only some of those

8    criteria, no matter how severely, does not qualify.”) (citing Social Security Ruling (SSR)

 9   83-19, Dept. of Health and Human Services Rulings 90 (Jan. 1983)).

10          Here, Plaintiff’s only claim is that he might have a condition that satisfies part A,

11   he makes absolutely no argument that he also satisfies a part B requirement.7 As

12

13
     7
       Plaintiff does not even argue that he meets all the requirements of part A of Listing
14   4.02. Plaintiff contends that his May 2016 echocardiogram medical report indicating
     the left atrium as being severely dilated and measuring 6cm, may satisfy the
15   requirements of 4.02.A.2. Plaintiff, however, only includes part of the language of
     4.02.A.2 in stating, “[t]he Commissioner describes chronic heart failure as indicating an
16   inability to engage in gainful work activity with an enlarged left atrium greater than or
     equal to 4.5 cm even with a normal or elevated ejection fraction during a period of
17   stability.” [Dkt. 20, JS 6-7]. Plaintiff leaves out additional criteria that must be met.
     The exact language of 4.02.A.2 reads:
18                2. Diastolic failure (see 4.00D1a(ii)), with left ventricular posterior
                  wall plus septal thickness totaling 2.5 cm or greater on imaging,
19                with an enlarged left atrium greater than or equal to 4.5 cm, with
                  normal or elevated ejection fraction during a period of stability (not
20                during an episode of acute heart failure).
     Plaintiff makes no argument and presents no evidence that his May 2016 medical report
21   also indicates that his “left ventricular posterior wall plus septal thickness total[ed]
     2.5cm or greater on imagining.” Rather, the May 2016 medical report instead indicates,
22   [n]ormal left ventricular size and wall thickness, with low normal systolic function.”
     (AR 524).
23

24



                                                 -11-
 1   Plaintiff bears the burden of establishing he meets Listing 4.02, Plaintiff’s request for

 2   remand for a medical expert to review and analyze the May 2016 medical report with the

 3   hope of establishing part A, is insufficient to meet this burden. Even if an expert were to

 4   opine that part A of the listing is met, Plaintiff has failed show there is evidence that part

 5   B is met. Plaintiff has therefore failed to establish that his condition meets or equals a

 6   listing. As such, the May 2016 medical report is neither significant nor probative to the

 7   outcome of Plaintiff’s claim. See Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.

8    2003) (“ALJ is not required to discuss evidence that is neither significant nor

 9   probative.”).

10          D.       There is No Requirement the ALJ Must Utilize a Medical Expert

11          Plaintiff also contends that “an ALJ must obtain a medical expert opinion to

12   assess medical testing or whether a claimant meets or equals a listing or just explain the

13   evidence.” [Dkt. 20, JS 7]. There is no such requirement. While it is permissible for the

14   ALJ to call a medical expert or advisor when considering whether a claimant meets or

15   equals an impairment listing, it is not required. See 20 C.F.R. § 404.1527(e)(2)(iii)

16   (2016). It is the ALJ, and not a medical expert, that is “responsible for reviewing the

17   evidence and making findings of fact and conclusions of law”. 20 C.F.R. §

18   404.1527(e)(2)(i) (2016). ALJs are not bound by the opinions of medical experts.

19

20

21

22

23

24



                                                  -12-
 1   V.    ORDER

 2         For the reasons stated above, the decision of the Social Security Commissioner is

 3   AFFIRMED, and the action is DISMISSED with prejudice.

 4         LET JUDGMENT BE ENTERED ACCORDINGLY.

 5

 6   DATE: January 9, 2019

 7
                                            /s/ Autumn D. Spaeth
8                                     THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              -13-
